Office of Chief Counsel
Internal Revenue Service

memorandum
Number:
20031901F
Release Date: 5/9/2003
CC:LM:HMT:WAS:POSTF-101005-03
UIL:
date:
to:
from:

9999.98-00

March 18, 2003
Area Director, Appeals
Associate Area Counsel, (
Washington, D.C.

subject:

)

; TEFRA statute of limitations
This is in response to your memorandum dated December 20,
2002 in which you request our advice regarding the effect of the
statute of limitations on adjustments to partnership items
allocated to
from
Limited Partnership for calendar years
and
. Further, you request our advice with respect to
possible actions you may take if we conclude that the statute of
limitations precludes you from making adjustments for the
partnership items. This memorandum should not be cited as
precedent.
ISSUE:
Whether, under the circumstances described below, the period
of limitations for making an assessment of tax with respect to
partnership adjustments has expired.
FACTS:
You currently have before you
income tax
returns for calendar years
through
. During calendar
years
and
,
was a partner in
Limited Partnership.
On
, the Associate Chief,
Appeals Office, and
entered into a settlement
Limited Partnership for
agreement with respect to
calendar years
through
and executed a Settlement
Agreement for Partnership Adjustments (Form 870-P(AD)). The
adjustments agreed to are as follows:

CC:LM:HMT:WAS:POSTF-101005-03

page 2

You are responsible for assessing the tax due.
and the Service agreed to extend the time to
through
until
assess income tax for calendar years
using Form 872 (Consent to Extend the Time to
Assess Tax). All of the Forms 872 executed expressly provided
that the agreements were to apply to tax attributable to
partnership items.
In
,
and the Service executed a Form
872-A (Special Consent to Extend the Time to Assess Tax) for
through
. The Form 872-A did not
calendar years
expressly provide that it was to apply to tax attributable to
partnership items.
DISCUSSION:
I.R.C. ยง 6501(c)(4) provides that the Service and a taxpayer
may agree to an extension of time to assess income tax by
executing a written consent before the initial period of
assessment has expired. I.R.C. 6501(n)(2) cross-references
section 6229: "For extension of period in the case of partnership
items (as defined in section 6231(a)(3)), see section 6229."
I.R.C. ยง 6229(b)(3) provides:
Any agreement under section 6501(c)(4) shall apply
with respect to the period described in subsection (a)
only if the agreement expressly provides that such
agreement applies to tax attributable to partnership
items.
I.R.C. ยง 6229(a) provides a 3-year minimum period for assessing
tax attributable to partnership items. Rhone-Poulenc Surfactants
and Specialities v. Commissioner, 114 T.C. 533 (2000) appeal
dismissed and remanded 249 F.3d 175 (3d Cir. 2001).
The Tax Court described the relationship between these
provisions as follows:
A valid extension pursuant to section 6501(c)(4)
operates to extend the period of limitations on
assessments and collections with regard to only those
taxes that both the Secretary and the taxpayer

CC:LM:HMT:WAS:POSTF-101005-03

page 3

explicitly agree to in writing. Contract principles
are pivotal in determining the existence and scope of
that agreement because section 6501(c)(4) requires a
written agreement. Section 6229(b)(3) imposes a
default rule for purposes of determining whether an
agreement encompasses assessments that are attributable
to partnership items. It provides that any agreement
under section 6501(c)(4) shall apply to partnershiplevel adjustments only if the agreement expressly
provides that it applies to tax attributable to
partnership items.
Rhone-Poulenc Surfactants and Specialities, 114 T.C. at 549-50
(citations omitted).
Your concern is that the Form 872-A executed in
may not have extended the time for assessing tax attributable to
the adjustments from
Limited Partnership because
it did not expressly provide that it was to apply to tax
attributable to partnership items.
The term "partnership item" is defined at I.R.C. 6231(a)(3)
to mean: "any item required to be taken into account for the
partnership's taxable year under any provision of subtitle A to
the extent regulations prescribed by the Secretary provide that,
for purposes of this subtitle, such item is more appropriately
determined at the partnership level than at the partner level."
Limited Partnership were
The adjustments regarding
partnership items.
On
, the Associate Chief,
Appeals Office, and
entered into a settlement
agreement when they signed the Form 870-P(AD). The settlement
agreement converted all partnership items to nonpartnership
items. I.R.C. ยง 6231(b)(1)(C).
Once partnership items convert to nonpartnership items, the
Service has a 1-year minimum period to assess tax attributable to
the converted item. I.R.C. 6229(f); Rhone-Poulenc Surfactants
and Specialities v. Commissioner, 114 T.C. 533 (2000) appeal
dismissed and remanded 249 F.3d 175 (3d Cir. 2001). Under I.R.C.
ยง 6501(c)(4), the Service and a taxpayer may agree to an
extension of time to assess a tax by executing a written consent
before the initial period of assessment has expired.
It was after the partnership items had converted to
nonpartnership items that
and the Service executed
Form 872-A. Thus, there was no need to refer to partnership
items in the agreement on Form 872-A.

CC:LM:HMT:WAS:POSTF-101005-03

page 4

CONCLUSION:
Under the circumstances described above, the period of
limitations for making an assessment of tax with respect to
partnership adjustments has not expired.
If you have a question, please contact Wilton A. Baker.
telephone number is (202) 634-5403 ext. 269.

His

This writing may contain privileged information. Any
unauthorized disclosure of this writing may have an adverse
effect on privileges, such as the attorney client privilege. If
disclosure becomes necessary, please contact this office for our
views.

CAROL E. SCHULTZE
Associate Area Counsel (LMSB)

